DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,563,851 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application commonly recite the same structural limitations to the light engine/lighting fixture/surface mount with the obvious exception that the present application does not teach a housing for the light engine that is found in the patent, but such an obvious modification would have been obvious to one ordinarily skilled in the art at the time of invention since light fixtures typically have such housings.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,928,048 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application commonly recite the same structural limitations to the light .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,143,391 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application commonly recite the same structural limitations to the light engine/lighting fixture/surface mount with the obvious exception that the present application does not teach a housing for the light engine that is found in the patent, but such an obvious modification would have been obvious to one ordinarily skilled in the art at the time of invention since light fixtures typically have such housings.
Claim Objections
Claim 7 is objected to because of the following informalities: “least one of the driver circuit and the filter circuit” is suggested to read as “at least one of the driver circuit and the filter circuit”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “the housing” is suggested to read as “a housing”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “the peripheral portion” in line 5 is suggested to read as “a peripheral portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second portion from the first portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second portion extends at least 180 degrees radially around the first portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock et al. (U.S. Patent 8,246,203 B2).
With regards to Claim 1, Hancock discloses a light engine for a lighting fixture [Figures 1-18] including:
A circuit board (16) having a central portion [e.g., (10c)] and a peripheral portion [e.g., (10b)];
One or more LEDs (28/28”) disposed on the central portion of the circuit board [note Figure 16a];
A driver circuit [e.g., (38/38”, 39”, 80)] disposed on the peripheral portion of the circuit board [note Figure 16a], the driver circuit configured to receive an AC input and provide a DC output [note Figures 16-18]; and
A filter circuit [e.g., (100, 102)] disposed on the peripheral portion of the circuit board [note Figure 16a], the filter circuit including one or more capacitors (102).
With regards to Claim 2, Hancock discloses the output of the driver circuit is provided to the one or more capacitors [note Figure 18: (102)].
With regards to Claim 3, Hancock discloses the driver circuit [e.g., (38/38”, 39, 80)] being a dimmable driver circuit [Column 9, Line 48 – Column 10, Line 3; broadly interpreted as electrically dimmable].
With regards to Claim 4, as best understood given the 112 rejection above, Hancock discloses (the second portion) [e.g., (10b)] being spaced from (the first portion) [e.g., (10c)] a sufficient distance to reduce a shadowing effect in light emitted from the LEDs [note Figure 16a].
With regards to Claim 7, Hancock discloses at least one of the driver circuit and the filter circuit partially surrounds the LEDs [note Figure 16a].
With regards to Claim 8, Hancock discloses one or more LEDs including a plurality of LEDs positioned on the circuit board in a circular array [note Figure 16a: outer LEDs are in a circular array].
With regards to Claim 9, Hancock discloses the filter circuit being associated with a flicker reducing circuit [Column 9, Line 48 – Column 10, Line 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) as applied to Claim 1 above, and further in view of Tanaka et al. (U.S. Patent 9,273,838 B2).
With regards to Claim 5, Hancock discloses the claimed invention as cited above, but does not specifically teach a fuse positioned on the circuit board.
	Tanaka teaches a lighting fixture [Figures 1-13], and discloses, “The lighting circuit components 4 are used for lighting control of the LED chip, and include a fuse F, a capacitor C, a rectifier REC, a constant voltage diode ZD, resistors R1 and R2, and a 
transistor Q” [Column 3, Line 66 – Column 4, Line 2].
.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) as applied to Claim 1 above, and further in view of Lim et al. (WO 2015/022015 A1).
With regard to Claims 6 and 10, Hancock discloses the claimed invention as cited above, but does not specifically teach the filter circuit including an integrated circuit chip (re: Claim 6) or the driver circuit including a transistor (re: Claim 10).
Lim teaches, “The electronic components 9 may be embodied as resistors, integrated circuits, capacitors and so on” [Page 4, Lines 12-14].  Though Lim does not specifically teach transistors, it is obvious that transistors are readily recognized as electronic components and are well known.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the filter/driver circuits of Hancock to have incorporated the well-established integrated circuit chips or transistors, since they are considered functionally equivalent, and further whereby integrated circuit chips and transistors would simplify the overall circuits with less components and are known to be able to regulate current as needed.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) as applied to Claim 1 above, and further in view of Wronski (U.S. Patent 8,596,837 B1).
With regards to Claim 11, Hancock discloses the claimed invention as cited above, but does not specifically teach the circuit board being mounted to a heat sink.
Wronski discloses an LED lighting fixture [Figures 1-35] including a circuit board (96) having LEDs (98) mounted thereon and being mounted to a heat sink (105).
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting fixture of Hancock to have the circuit board to be mounted on the heat sink of Wronski, in order to promote heat transfer and improve illumination efficacy, whereby it is commonly known that LEDs are affected by heat.
Claims 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) in view of Oyaizu et al. (U.S. Patent 8,716,943 B2).
With regards to Claim 12, Hancock discloses a lighting fixture [Figures 1-18], the lighting fixture including:
A circuit board (16) positioned in a housing (12/12’’, 14/14’’);
One or more LEDs (28/28’’) disposed on a central portion of the circuit board [e.g., (10c)], the one or more LEDs extending a first distance from the circuit board [note Figures 16-18];
A driver circuit [e.g., (38/38”, 39”, 80)] disposed on a peripheral portion [e.g., (10b)] of the circuit board [note Figure 16a], the driver circuit configured to receive an AC input and produce a DC output [note Figures 16-18]; and
A filter circuit [e.g., (100, 102)] disposed on the peripheral portion of the circuit board [note Figure 16a], the filter circuit including one or more capacitors (102) extending a second distance from the circuit board,
Wherein the second portion is spaced from the first portion a sufficient distance to reduce a shadowing effect in light emitted from the LEDs [note Figures 16-18].
Though Hancock appears to show the one or more electronic components [Figure 16a: (36”, 38”)] having the second distance being greater than the first distance, Hancock does not explicitly teach the capacitors extending the second distance greater than the first distance.
Oyaizu teaches one or more electronic components including one or more capacitors (4) extending a second distance from a circuit board (2) being greater than one or more LED devices (3) extending a first distance from the circuit board [note Figure 14].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have ensured that the capacitors of Hancock extend a second distance from the circuit board greater than a first distance of the one or more LED devices, as taught in principle by Oyaizu, whereby such heights of capacitors being greater than that of LEDs are commonly known within the art, as corroborated by Oyaizu and as suggested by Figure 16a of Hancock.
With regards to Claim 13, Hancock discloses the output of the driver circuit is provided to the one or more capacitors [note Figure 18: (102)].
With regards to Claim 15, Hancock discloses the driver circuit [e.g., (38/38”, 39, 80)] being a dimmable driver circuit [Column 9, Line 48 – Column 10, Line 3; broadly interpreted as electrically dimmable].
With regards to Claim 16, Hancock in view of Oyaizu discloses the claimed invention as modified and cited above.  In addition Oyaizu teaches the second distance being at least two times greater than the first distance [note Figure 14].
With regards to Claim 17, Hancock discloses the filter circuit being spaced radially apart from the central portion of the circuit board [note Figure 16a].
With regards to Claim 18, as best understood given the 112 rejection above, Hancock discloses (the second portion) [e.g., (10b)] extending at least 180 degrees radially around (the first portion) [e.g., (10c)].
With regards to Claim 19, Hancock discloses the output of the driver circuit being provided to the one or more capacitors [note Figure 18].
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) in view of Oyaizu et al. (U.S. Patent 8,716,943 B2) as applied to Claim 12 above, and further in view of Lim et al. (WO 2015/022015 A1).
With regards to Claim 14, Hancock in view of Oyaizu discloses the claimed invention as cited above, but does not specifically teach the driver circuit including a transistor.
Lim teaches, “The electronic components 9 may be embodied as resistors, integrated circuits, capacitors and so on” [Page 4, Lines 12-14].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the driver circuit of Hancock in view of Oyaizu to have incorporated the well-established transistor of Lim, since they are considered functionally equivalent, and further whereby transistors are known to be able to regulate current as needed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) in view of Oyaizu et al. (U.S. Patent 8,716,943 B2) as applied to Claim 12 above, and further in view of Wronski (U.S. Patent 8,596,837 B1).
With regards to Claim 20, Hancock in view of Oyaizu discloses the claimed invention as cited above, but does not specifically teach the circuit board being mounted to a heat sink.
Wronski discloses an LED lighting fixture [Figures 1-35] including a circuit board (96) having LEDs (98) mounted thereon and being mounted to a heat sink (105).
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting fixture of Hancock in view of Oyaizu to have the circuit board to be mounted on the heat sink of Wronski, in order to promote heat transfer and improve illumination efficacy, whereby it is commonly known that LEDs are affected by heat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 8,899,789 B2 to Chung et al. that teaches an LED light engine with varying placement of LEDs and circuitry [note Figures 1-2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, February 23, 2022

/Jason M Han/Primary Examiner, Art Unit 2875